COURT OF CHANCERY
                                   OF THE
                             STATE OF DELAWARE
ANDRE G. BOUCHARD                                              LEONARD L. WILLIAMS JUSTICE CENTER
      CHANCELLOR                                                  500 N. KING STREET, SUITE 11400
                                                                 WILMINGTON, DELAWARE 19801-3734



                            Date Submitted: July 9, 2018
                            Date Decided: July 13, 2018

    David E. Ross, Esquire                   Myron T. Steele, Esquire
    Bradley R. Aronstam, Esquire             Donald J. Wolfe, Jr., Esquire
    Garrett B. Moritz, Esquire               Matthew E. Fischer, Esquire
    S. Michael Sirkin, Esquire               Michael A. Pittenger, Esquire
    Roger S. Stronach, Esquire               Jacqueline A. Rogers, Esquire
    Ross Aronstam & Moritz LLP               Potter Anderson & Corroon LLP
    100 S. West Street, Suite 400            Hercules Plaza, 6th Floor
    Wilmington, DE 19801                     1313 N. Market Street
                                             Wilmington, DE 19899

         RE:    In re CBS Corporation Litigation
                Consol. C.A. No. 2018-0342-AGB

Dear Counsel:

         This letter constitutes the court’s ruling on the motion of National

Amusements, Inc. (“National Amusements” or “NAI”), NAI Entertainment

Holdings LLC, Sumner M. Redstone, and Shari Redstone (collectively, the “NAI

Parties”) to compel CBS Corporation and eleven members of its board of directors

not affiliated with NAI (collectively, the “CBS Parties”) to produce certain

documents that are expected to be withheld on privilege grounds.1 For the reasons

explained below, the motion is granted in part and denied in part.


1
    Dkt. 106.
In re CBS Corporation Litigation
Consol. C.A. No. 2018-0342-AGB
July 13, 2018

I.       Background

         CBS Corporation and Viacom Inc. were part of one company before they were

split into standalone entities in 2005. CBS has two classes of stock, both of which

are publicly traded on the New York Stock Exchange. The Class A common stock

has voting power; the Class B common stock does not. Ms. Redstone, through her

control of NAI, effectively controls approximately 79.7% of the voting power of

CBS. In contrast to its voting power, NAI owns only approximately 10.3% of the

economic stake in CBS.

         Since 2006, the law firm of Wachtell, Lipton, Rosen & Katz has served as

outside counsel to CBS and, from time to time, served as counsel to the nominating

and governance committee and the compensation committee of the CBS board of

directors (the “Board”).2 Martin Lipton, a founding partner of Wachtell Lipton, has

been the primary partner handling the CBS representation.

         Wachtell Lipton has represented CBS in connection with a range of matters,

some of which have implicated the relationship between CBS and its controlling

stockholder and some of which have not.3 With respect to the latter category, for

example, Wachtell Lipton represented CBS in the divestiture of CBS Radio in 2017,



2
    Affidavit of Martin Lipton ¶ 3 (Dkt. 118).
3
    Lipton Aff. ¶¶ 4-5.

                                                 2
In re CBS Corporation Litigation
Consol. C.A. No. 2018-0342-AGB
July 13, 2018

in the split-off of its billboard advertising business in 2014, and in various “typical

corporate finance matters as well as disclosure and SEC filing questions that arise in

the ordinary course.”4 With respect to the former category, Mr. Lipton described

Wachtell Lipton’s role, in relevant part, as follows:

         Wachtell Lipton has also advised CBS regarding the company’s control
         relationship with National Amusements and individuals who control or
         could potentially control National Amusements, namely, Sumner
         Redstone and Shari Redstone. The topics of that advice have included
         the options available to the company vis-à-vis its controller as a legal
         matter, encompassing both National Amusements’ obligations to the
         company and the company’s other stockholders as a matter of Delaware
         law and the options available to CBS in dealing with its controller under
         Delaware law and the company’s bylaws and certificate of
         incorporation. There were any number of times over the years when
         the company sought legal advice arising from concern that National
         Amusements and its principals might take actions that were not in the
         best interests of CBS and its stockholders and that would go against the
         long-standing and public representations regarding CBS’s independent
         governance under an independent board of directors.5

         On September 27, 2016, NAI’s outside counsel (Cleary Gottlieb Steen &

Hamilton LLP) sent Wachtell Lipton a draft of a letter from NAI requesting that

CBS consider a potential combination with Viacom.6 The draft letter stated: “In

light of [NAI’s] controlling interest in each of [CBS] and [Viacom], we expect that




4
    Lipton Aff. ¶ 4.
5
    Lipton Aff. ¶ 5.
6
    Affidavit of Roger S. Stronach Ex. 2 (Dkt. 118).

                                              3
In re CBS Corporation Litigation
Consol. C.A. No. 2018-0342-AGB
July 13, 2018

each company will establish a special committee to evaluate, explore, consider and,

if they determine advisable, negotiate a potential combination[.]”7

         On September 29, 2016, the Board adopted resolutions authorizing a special

committee of independent directors (the “2016 Special Committee”) “to act as a

disinterested body for the purpose of considering, negotiating and overseeing the

Potential Transaction, including if appropriate recommending in favor of or against

the Potential Transaction to the Board and stockholders (the ‘Special Committee

Matters’).”8 The Board resolutions included a broad delegation of authority to the

2016 Special Committee:

         [T]he Committee shall have the full powers, authorities, duties, rights
         and responsibilities of the Board with respect to matters relating to, or
         arising from, any Special Committee Matters including, without
         limitation, that the Committee shall be authorized and empowered to
         (a) take such actions as it may deem necessary or desirable to consider,
         negotiate and oversee the Potential Transaction, including with respect
         to making recommendations to the Board and stockholders with respect
         to the Potential Transaction to do or not to do the Potential Transaction,
         (b) determine whether any such Special Committee Matters are in the
         best interest of the Corporation and its stockholders and to report its
         recommendation to the Board and/or the stockholders of the
         Corporation, and (c) assist in the preparation and filing of any



7
 Stronach Aff. Ex. 2 at 2. This text was removed from the final version of the letter sent
on September 29, 2016. The final version instead stated: “We therefore request the board
of each company take the appropriate steps to consider the proposed transaction.” Id. Ex.
3 at CBS00000925.
8
    Stronach Aff. Ex. 7 at CBS00000231.

                                             4
In re CBS Corporation Litigation
Consol. C.A. No. 2018-0342-AGB
July 13, 2018

         documents as may be required with respect to matters relating to, or
         arising from, any such Special Committee Matters[.]9

         The Board resolutions authorizing the 2016 Special Committee and the

charter for the committee that the Board approved both required that the directors,

officers, and agents of CBS cooperate with it so that it could carry out its duties:

         [T]he directors, officers, employees and agents of the Corporation . . .
         hereby are authorized and directed to cooperate fully with the
         Committee and its advisors to facilitate the matters within the scope of
         its authorities and responsibilities, including to provide the Committee
         with business, financial and other information as reasonably requested
         by the Committee[.]10

                                         *****

         All officers, employees and agents of the Corporation shall supply any
         information and take all appropriate actions as reasonably requested by
         the Committee or its representatives and to otherwise assist the
         Committee in carrying out its duties pursuant to this Charter.11

The work of the 2016 Special Committee apparently ended in December 2016.12

         By early January 2018, Ms. Redstone again formally approached the boards

of CBS and Viacom and pressed for a combination of the two companies. 13 On



9
    Id. (emphasis added).
10
     Stronach Aff. Ex. 7 at CBS00000232 (Board resolutions).
11
     Id. at CBS00000234 (charter).
12
  Tr. 56 (July 9, 2018); see also Am. Compl. ¶ 47 (referring to December 12, 2016 as the
date “merger talks were called off”).
13
     Am. Compl. ¶ 49 (Dkt. 42).

                                            5
In re CBS Corporation Litigation
Consol. C.A. No. 2018-0342-AGB
July 13, 2018

February 1, 2018, the Board adopted resolutions to form a second special committee

(the “2018 Special Committee”) “for the purpose of considering, negotiating and

overseeing the potential combination” of CBS and Viacom.14 The delegation of

authority to the 2018 Special Committee is substantively the same as the delegation

of authority to the 2016 Special Committee.15 The Board resolutions authorizing,

and the charter for, the 2018 Special Committee also contain identical directives

requiring the full cooperation of directors, officers, employees, and agents of CBS

as were adopted for the 2016 Special Committee.16

         The 2018 Special Committee remains active.17 I refer to the 2016 and 2018

Special Committees hereafter collectively as the “Special Committees.”

         On or about May 13, 2018, the 2018 Special Committee determined that a

CBS/Viacom merger is not in the best interests of CBS stockholders, other than

NAI.18 The 2018 Special Committee also recommended that the Board consider the

issuance of a dividend of Class A voting stock to all holders of Class A voting and

Class B non-voting stock (the “Stock Dividend”).19         The Stock Dividend, the


14
     Stronach Aff. Ex. 8 at CBS00000111.
15
     Compare Stronach Aff. Ex. 7 at CBS00000231 with Ex. 8 at CBS00000108-109.
16
     Compare Stronach Aff. Ex. 7 at CBS00000232, 34 with Ex. 8 at CBS0000109, 111.
17
     Tr. 93 (July 9, 2018).
18
     Am. Compl. ¶ 67.
19
     Am. Compl. ¶ 75.

                                           6
In re CBS Corporation Litigation
Consol. C.A. No. 2018-0342-AGB
July 13, 2018

implementation of which is subject to judicial approval,20 would have the effect of

reducing NAI’s voting power from approximately 80% to 20% if implemented, but

would not dilute the economic ownership interests of any CBS stockholder,

including NAI.21

           On May 16, the day before a Board meeting requested by the 2018 Special

Committee, NAI executed and delivered written consents to amend CBS’s bylaws

to, among other things, require approval by 90% of the directors then in office at two

separate meetings held at least twenty business days apart in order to declare a

dividend (the “90% Bylaw”). On May 17, the Board voted to approve the Stock

Dividend by a vote of 11-3.22 NAI’s three designees to the fourteen-person Board—

Ms. Redstone, David Andelman, and Robert Klieger (the “NAI Affiliated

Directors”)—cast the only dissenting votes.23

           This litigation commenced on May 14, 2018. An expedited trial to adjudicate

the validity of the Stock Dividend and 90% Bylaw, among other matters, is

scheduled to commence on October 3, 2018.




20
  CBS Corp. v. Nat’l Amusements, Inc., 2018 WL 2263385, at *2 (Del. Ch. May 17,
2018).
21
     Am. Compl. ¶ 7.
22
     Am. Compl. ¶¶ 9-10, 93.
23
     Id.

                                            7
In re CBS Corporation Litigation
Consol. C.A. No. 2018-0342-AGB
July 13, 2018

II.       The Parties’ Contentions

          In its motion, the NAI Parties seek to compel the CBS Parties to produce two

categories “of privileged materials involving communications with CBS Counsel

from before May 14, 2018:”

          1. Communications with and between CBS Counsel and any officer or
             director of CBS.

          2. Communications between the (i) members of the special committees
             of the CBS Board formed to consider a potential CBS/Viacom
             transaction or committee counsel, on the one hand, and (ii) CBS
             Counsel, on the other hand.24

The term “CBS Counsel” is defined as “in-house and outside counsel to CBS and its

board,”25 which means, for purposes of this motion, in-house counsel and Wachtell

Lipton.26 The NAI Parties contend that the NAI Affiliated Directors are entitled to

the above two categories of documents on the theory that they have a right as

directors of a Delaware corporation to unfettered access to any legal advice rendered

to CBS or other members of its Board as joint clients of CBS Counsel.

          The CBS Parties advance essentially four arguments in response. First, they

contend that the NAI Parties have no right to privileged communications concerning

the “use or abuse of NAI control” from 2005 forward because NAI and its designees


24
     Mot. to Compel ¶ 6.
25
     Id. ¶ 2.
26
     Tr. 5-6 (July 9, 2018).

                                            8
In re CBS Corporation Litigation
Consol. C.A. No. 2018-0342-AGB
July 13, 2018

on the Board would have been adverse to CBS on this issue “from the get-go” and

thus “could not have reasonably expected that they were represented by CBS’s

outside counsel as to these issues.”27

          Second, focusing on a shorter time period beginning in September 2016, the

CBS Parties contend that “the NAI Parties have no right to CBS’s privileged

documents concerning the CBS/Viacom merger proposals, whether emanating from

the Special Committee or not” because “[a]dversity on that subject was obvious from

the moment in 2016 when NAI first placed itself across the negotiating table from

CBS.”28

          Third, in a narrower variation of its second argument, the CBS Parties contend

that the “NAI Parties have no right to privileged documents related to the Special

Committees’ processes,” meaning “privileged communications (1) between the

Special Committee and CBS’s inside and outside counsel and (2) between CBS

management and CBS’s counsel in aid of the Special Committee process.”29

According to the CBS Parties, these communications are protected by the Special




27
     Tr. 66 (July 9, 2018); Opp’n to Mot. to Compel ¶ 8.
28
     Opp’n to Mot. to Compel ¶ 9.
29
     Id. ¶ 10.

                                              9
In re CBS Corporation Litigation
Consol. C.A. No. 2018-0342-AGB
July 13, 2018

Committees’ privilege because the Special Committees were “explicitly authorized

to work with and direct ‘directors, officers, employees and agents’” of CBS.30

          Finally, the CBS Parties contend that “even if certain NAI Affiliated Directors

were entitled to access CBS’s privileged documents in their capacities as directors,

the other NAI Parties—including NAI and its counsel—have no right to such

information [because] NAI lacks the contractual designation rights required to

access such information.”31

III.      Analysis

          The key legal principles relevant to this motion were explained cogently in

Vice Chancellor Laster’s decision in Kalisman v. Friedman.32 He first summarized

a director’s general right of access to privileged board information under Delaware

law, as follows:

          A director’s right to information is essentially unfettered in nature. The
          right includes equal access to board information. A company cannot
          pick and choose which directors will receive which information.

          The director’s right to information extends to privileged material. As a
          general rule, a corporation cannot assert the privilege to deny a director
          access to legal advice furnished to the board during the director’s
          tenure. The rationale for this rule is that all directors are responsible
          for the proper management of the corporation, and thus, should be


30
     Id. ¶¶ 35-36.
31
     Id. ¶ 11.
32
     2013 WL 1668205 (Del. Ch. Apr. 17, 2013).

                                             10
In re CBS Corporation Litigation
Consol. C.A. No. 2018-0342-AGB
July 13, 2018

         treated as a joint client when legal advice is rendered to the corporation
         through one of its officers or directors.33

Vice Chancellor Laster then identified the following “three recognized limitations

on a director’s ability to access privileged information”:

         First, the director’s right can be diminished by an ex ante agreement
         among the contracting parties . . .

         Second, a board can act pursuant to 8 Del. C. § 141(c) and openly with
         the knowledge of the excluded director to appoint a special committee.
         A committee would be free to retain separate legal counsel, and its
         communications with that counsel would be properly protected, at least
         to the extent necessary for the committee’s ongoing work, such as
         conducting a special committee investigation or negotiating an
         interested transaction . . .

         Third, a board or a committee can withhold privileged information once
         sufficient adversity exists between the director and the corporation such
         that the director could no longer have a reasonable expectation that he
         was a client of the board’s counsel.34

         With respect to the third category, Kalisman cites SBC Interactive, Inc. v.

Corporate Media Partners, where Justice Jacobs, writing as a Vice Chancellor,

explained that “appropriate governance procedures” must be employed in this

situation:

         Normally a director will be entitled to equal access to legal advice
         furnished to the other board members, because normally the interests
         of all directors are identical. Where, however, a director’s interests
         come into conflict with the interests of the corporation on a given issue,

33
     Id. at *3-4 (internal quotations and citations omitted).
34
     Id. at *4–5.

                                                11
In re CBS Corporation Litigation
Consol. C.A. No. 2018-0342-AGB
July 13, 2018

         the board is entitled to deliberate—and receive legal advice—in
         confidence and without having to share that advice with the director
         whose interests are adverse, so long as the board employs appropriate
         governance procedures.35

The example of “appropriate governance procedures” discussed in SBC Interactive

was to openly form a special committee, which would ensure that the director

involved had no reasonable expectation that he was a client of the board’s counsel:

         [I]f the board, in the presence of the plaintiff’s designee, had openly
         (i.e., with the disfavored director’s knowledge) voted to establish a
         special committee to consider this question in confidence, it could
         properly have done so, and any advice rendered by legal counsel to that
         committee would have been protected by the attorney-client privilege.
         Had that process been employed, the plaintiff’s director designee would
         have had no reasonable expectation that he was a client of the board’s
         counsel on a par with the remaining directors.36

Referencing his prior decision in Moore Business Forms, Inc. v. Cordant Holdings

Corp.,37 Justice Jacobs further explained in SBC Interactive that concealing the

existence of adversity may create a reasonable (although mistaken) expectation on

the part of a director that he was being treated identically with the other directors

thus entitling that director to access the privileged information provided to the other

directors:

         To express it differently, although in Moore the interests of the
         plaintiff’s director designee and the remaining directors were in fact
35
     1997 WL 770715, at *6 (Del. Ch. Dec. 9, 1997) (emphasis added).
36
     Id. at *6 (footnote omitted).
37
     1996 WL 307444 (Del. Ch. June 4, 1996).

                                            12
In re CBS Corporation Litigation
Consol. C.A. No. 2018-0342-AGB
July 13, 2018

         adverse, the remaining directors and the corporation’s management
         deliberately concealed the adversity until a time of their choosing, and
         created a reasonable expectation (and reliance) on the director
         designee’s part that the “normal” attorney-client relationship existing
         in the absence of adverse interests would prevail.             In those
         circumstances, the Court held that the plaintiff was a “client” of the
         board’s counsel and that the attorney-client privilege could not be
         asserted against it.38

         When the corporation seeks to assert privilege against a director, the

corporation “has the burden to establish when sufficient adversity existed.”39

                                        *****

         The NAI Parties ask the court to apply the legal principles summarized above

in connection with its motion at the outset of discovery in an expedited case.

Although this court has recognized the benefit of doing so in certain circumstances,

it is problematic to do so here for the eleven-year period predating the formation of

the 2016 Special Committee. This is because the record is too undeveloped to make

informed judgments in the abstract about (i) when moments of adversity may have

arisen between CBS and the NAI Affiliated Directors concerning a given issue

during this period and, if they did, (ii) whether the NAI Affiliated Directors were (or

reasonably should have been) aware of the existence of such adversity such that they

could not have had a reasonable expectation that they were clients of CBS Counsel


38
     1997 WL 770715, at *6.
39
     In re Oxbow Carbon LLC, 2017 WL 898380, at *1 (Del. Ch., Mar. 07, 2017) (ORDER).

                                           13
In re CBS Corporation Litigation
Consol. C.A. No. 2018-0342-AGB
July 13, 2018

at a given time. Accordingly, the court declines to rule on the motion with respect

to this time period. Instead, the parties should do what litigants normally do during

discovery: the party wishing to challenge the assertion of privilege should do so

after the assertion actually has been made so that the challenge can be considered in

a more specific factual context.

         Turning to the period from when the 2016 Special Committee was formed in

September 2016 until May 14, 2018, a sufficient record exists in my view for the

court to provide guidance on the two categories of information the NAI Parties seek

for that time period. I begin with the second category. To repeat, that category seeks

“communications between the (i) members of the special committees of the CBS

board formed to consider a potential CBS/Viacom transaction or committee counsel,

on the one hand, and (ii) CBS Counsel, on the other hand.”40 In my opinion, the

NAI Affiliated Directors (and thus the NAI Parties) are not entitled to this

information.

         In asking the Board to consider a potential combination of CBS and Viacom,

the NAI Parties placed themselves across the negotiating table from CBS. As such,

the NAI Parties created sufficient adversity with CBS such that the NAI Affiliated

Directors could not—to use the court’s words from Kalisman—“have a reasonable


40
     Mot. to Compel ¶ 6.

                                         14
In re CBS Corporation Litigation
Consol. C.A. No. 2018-0342-AGB
July 13, 2018

expectation that [they were] a client of the board’s counsel or the Special

Committee’s counsel with respect to” matters delegated to the Special Committees.41

In forming a Special Committee in 2016 and again in 2018 to consider a potential

combination, CBS employed appropriate governance procedures that openly put the

NAI Affiliated Directors on notice that they would be segregated from the CBS side

of the deliberations, including privileged information relating thereto. At that point,

the Board—operating through the Special Committees—was “entitled to

deliberate—and receive legal advice—in confidence and without having to share

that advice with the director whose interests are adverse[.]”42

         Consistent with the foregoing, the NAI Parties do not take issue with being

segregated from advice provided by counsel that the Special Committees separately

retained (White & Case LLP and Weil, Gotshal & Manges LLP). Indeed, the NAI

Parties concede that adversity was “manifest” between the NAI Affiliated Directors

and the Special Committees and their separate counsel.43              The NAI Parties

nevertheless assert that the NAI Affiliated Directors are entitled to access

communications between CBS Counsel, on the one hand, and the Special

Committees and/or their separate counsel, on the other hand. Although no precedent


41
     Kalisman, 2013 WL 1668205, at *5 (emphasis added).
42
     See SBC Interactive, 1997 WL 770715, at *6.
43
     NAI Parties’ Reply in Supp. of Mot. to Compel ¶ 16 (Dkt. 127).

                                             15
In re CBS Corporation Litigation
Consol. C.A. No. 2018-0342-AGB
July 13, 2018

has been cited analyzing this specific issue, I am not persuaded by the NAI Parties’

argument and believe that the adversity should have been equally manifest to the

NAI Affiliated Directors in this situation as well.

         To start, it is logical to expect that a special committee charged with

evaluating a proposed transaction (including matters “relating to” and “arising from”

such proposed transaction) may wish or may need to confer with the corporation’s

in-house lawyers and outside counsel to discharge their duties in an informed and

responsible manner. That appears to be particularly true here, where Wachtell

Lipton possessed extensive historical knowledge about CBS and its relationship with

NAI from having represented CBS virtually from the date it became a separate public

company.

         Apart from being logical, none of this could be a surprise to the NAI Affiliated

Directors because, as discussed above, the authorizing resolutions and charters that

the Board approved in forming both Special Committees specifically directed “that

the directors, officers, employees and agents of the Corporation” must cooperate

fully with the Special Committees and their advisors so that they could carry out

their duties.44 It would make no sense to direct these persons, which plainly include

outside counsel as an “agent” of CBS, to cooperate fully with the Special


44
     Stronach Aff. Ex. 7, at CBS00000232; Ex. 8, at CBS00000109 (emphasis added).

                                            16
In re CBS Corporation Litigation
Consol. C.A. No. 2018-0342-AGB
July 13, 2018

Committees only to expose to an adverse party what they shared with the Special

Committees.

         In short, given the adversity of interests that prompted the creation of the

Special Committees and given the mandate they were provided as part of a

transparent process, the NAI Affiliated Directors could not have had a reasonable

expectation that they were clients of CBS Counsel insofar as CBS Counsel was

acting in aid of the process undertaken by either of the Special Committees. To

reach the opposite conclusion would undermine the legitimate expectation that the

Special Committees’ deliberative processes would be held in confidence and would

not be shared with designees of the party whose adverse interests necessitated their

formation in the first place. Accordingly, the NAI Parties’ request to compel the

second category of information is denied.

         The first category of information the NAI Parties seek is “communications

with and between CBS Counsel and any officer or director of CBS.”45 My reasoning

with respect to the second category dictates my disposition of this request as well.

That is, insofar as the first category seeks any communications between CBS

Counsel and an officer or director of CBS that was undertaken in aid of the process

of either of the Special Committees, the motion to compel will be denied for the


45
     Mot. to Compel ¶ 6.

                                          17
In re CBS Corporation Litigation
Consol. C.A. No. 2018-0342-AGB
July 13, 2018

reasons discussed previously. Otherwise, the motion will be granted because no

factual basis has been identified to support the conclusion that the NAI Affiliated

Directors were made aware (or reasonably should have been aware) that CBS

Counsel was not representing them jointly with the other CBS directors with respect

to any matter other than the matters falling within the purview of the Special

Committees for which CBS Counsel provided assistance.

      Finally, I reject the CBS Parties’ request that access to any CBS privileged

information that may be provided as a result of this ruling be limited to the NAI

Affiliated Directors and not shared with the NAI Parties or their counsel. Apart from

the fact that no clear precedent has been cited supporting the imposition of such a

condition,46 practical considerations dictate this conclusion.         Given that Ms.

Redstone is one of the NAI Affiliated Directors (as well as one of the NAI Parties)

and, by all accounts, is the key decision-maker for NAI, it is simply not realistic or

practical to believe that any information to which she may become privy as a result

of this ruling could be segregated from her thought process as an adversary of CBS



46
   The weight of precedent seems to support the opposite conclusion as a general matter.
See Kalisman, 2013 WL at *6 (“When a director serves as the designee of a stockholder
on the board, and when it is understood that the director acts as the stockholder’s
representative, then the stockholder is generally entitled to the same information as the
director.”) (citing Moore, 1996 WL 307444, at *4; KLM v. Checchi, 1997 WL 525861, at
*2-3 (Del. Ch. July 23, 1997); AOC Ltd. P’ship v. Horsham Corp., 1992 WL 97720, at *1
(Del. Ch. May 5, 1992)).

                                           18
In re CBS Corporation Litigation
Consol. C.A. No. 2018-0342-AGB
July 13, 2018

in this case. That said, all of the NAI Parties and the NAI Affiliated Directors are

bound by the confidentiality order governing the use of discovery material in this

action.47

IV.      Conclusion

         For the reasons explained above, the NAI Parties’ motion to compel is granted

in part and denied in part. The parties are directed to confer and submit a form of

order implementing this decision within two business days.

                                         Sincerely,

                                         /s/ Andre G. Bouchard

                                         Chancellor

AGB/gm




47
     Dkt. 89 (C.A. No. 2018-0342-AGB).

                                           19